517 So.2d 87 (1987)
James Michael KNIGHT, Appellant,
v.
STATE of Florida, Appellee.
No. 87-1140.
District Court of Appeal of Florida, First District.
December 21, 1987.
*88 James Michael Knight, pro se.
No appearance for appellee.
SMITH, Chief Judge.
Appellant appeals an order granting in part and denying in part his motion to allow credit for jail time. We requested the state to file a brief in this cause pursuant to Toler v. State, 493 So.2d 489 (Fla. 1st DCA 1986). The state has conceded that appellant is entitled to jail time credit for the time spent in jail awaiting disposition of the charges against him in Case No. 80-2723-CF and his sentence. Section 921.161(1), Florida Statutes (1979). However, appellant is not entitled to 158 days of jail time credit for the period of time he spent in jail from April 20, 1982 until September 24, 1982. Appellant had been sentenced to five years on September 20, 1982, on a new substantive charge in Case No. 82-1244-CF-A and given 168 days credit for jail time against the sentence on the substantive offense. His sentence for violating his probation in Case No. 80-2723-CF was designated to run consecutively to his sentence in Case No. 82-1244-CF-A. Appellant is not entitled to credit on each of his consecutive sentences but, rather, only to credit for the time served against the sentence in Case No. 82-1244-CF-A. Hipp v. State, 509 So.2d 1208, 1210 (Fla. 4th DCA 1987); Keene v. State, 500 So.2d 592 (Fla. 2d DCA 1986); Miller v. State, 297 So.2d 36 (Fla. 1st DCA 1974).
Accordingly, the order appealed is affirmed in part, reversed in part and the cause is remanded for proceedings consistent with this opinion.
MILLS and SHIVERS, JJ., concur.